Title: To Benjamin Franklin from ———, [December 1777]: résumé
From: ——
To: Franklin, Benjamin


<[Brussels, December, 1777,] in French: You do not know me, and my name would not mean much to you. I am fond of great souls, and want to pay tribute to their virtues. Sincere congratulations on the defeat of M. de Burgoÿne, obtained by skill and bravery. M. de Washington has those qualities, and we may hope that Sir Howe, now in check, will be checkmated. I was perhaps the first person in the Low Countries to hear the news, from a friend in Paris who sent it to me as soon as your courier arrived; it made a sensation here in Brussels and throughout these provinces. All rejoice who know of the iron yoke that your mother country, or rather the servants of despotism, are trying to impose on you. The ministers who started this war should pay with their heads for the tragedy that they initiated, but could their blood pay for that of your brothers? O my Doctor, may heaven prosper your efforts and confound these madmen! May Washington present you with Howe and his army as a New Year’s gift, along with the release of Mr. Lee. I must close this letter, but I hate to stop, to leave such a great soul, and only wish that I could tell you my feelings face to face.>
